Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelhaus (US Pub. No: 20020123155) in view of Sterling (US Pub. No: 20030164295).

Regarding claims 12:
Himmelhaus (US Pub. No: 20020123155) discloses a display device (Fig. 6), comprising a microarray adsorption substrate (substrate in Fig. 7), on base plate 64 where the particles are uniformly adsorbed on the baseplate, see [0095]), wherein a metal layer (gold thin film 63)   is disposed on the microarray adsorption substrate (see 0111, [0060], Fig. 7), the metal layer comprises a semiconductor layer (silicon layer) (surface of the silicon baseplate 64 including the titanium thin films 65, a gold thin film 63. The particles 3 are fixed on a region where the gold deposition film 63), 0111); 
 the microarray adsorption substrate comprises a temporary base (64), an electrostatic adsorption microarray structure (3), and wherein the temporary base has 
the electrostatic adsorption microarray structure (3) is disposed on the first surface, and used to charge and discharge (i.e. formed electronic medium, particles 3 attached with DNA probes on the surface are fixed in each of a plurality of circular sections arranged in a lattice on a baseplate see [0095], each biochemical sensor where the particles are fixed in each section of the biochemical sensor is marketed together with an electronic medium for charge and discharge [0121]) ; and the adsorption microarray structure (3) away from the temporary base (64), and embedded in a plurality of gaps (gap between 3, see Fig. 7) of the electrostatic adsorption microarray structure (3) (see Fig. 7).  
Note that Himmelhause does not specifically disclose a plurality of heavily doped regions are disposed on both sides of the semiconductor layer, a gate dielectric layer is disposed on the semiconductor layer , and a gate metal layer is disposed on the gate dielectric layer, wherein the semiconductor layer is in contact with a source-drain metal layer ; a protective film ; the protective film is disposed on a surface of the electrostatic microarray structure away from the temporary base .

However, Sterling (US Pub. No: 20030164295) discloses a plurality of heavily doped regions are disposed on both sides of the semiconductor layer (i.e. positively doped amorphous silicon layer 124) ([0057]), a gate dielectric layer (a gate layer 116) is disposed on the semiconductor layer (102, see Fig. 4) ([0057]), and a gate metal layer (120) is disposed on the gate dielectric layer (i.e. 112 corresponding to 116, see Fig. 4, Fig. 8A ), wherein the semiconductor layer (i.e. silicon layer 102) is in contact with a source-drain metal layer (i.e. TFT 114, [0048]); 

a protective film (110d corresponding to 118 Fig. 3); the protective film (118, flat surface 118a to avoid adversely impacting fluid motion) is disposed on a surface of the electrostatic microarray structure away from the temporary base ([0053],[0057] and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Himmelhaus with the teaching of Sterling, thereby providing a high efficient data transmission s in the display device. 

Regarding claim 1:
 Himmelhaus (US Pub. No: 20020123155) discloses a microarray adsorption substrate (in Fig. 7) comprising:  
 a temporary base (64) having a first surface (top surface) and a second surface (bottom surface) disposed opposite each other; 
an electrostatic adsorption microarray (3) structure disposed on the first surface (see fig. 7 ), wherein the electrostatic adsorption microarray structure is used to charge and discharge ([0121]).

However, Himmelhause does not specifically disclose a protective film disposed on a surface of the electrostatic adsorption microarray structure away from the temporary base, and embedded in a plurality of gaps of the electrostatic adsorption microarray structure.  
Sterling discloses a protective film (110d corresponding to 118 Fig. 3); the protective film (118, flat surface 118a to avoid adversely impacting fluid motion) is disposed on a surface of the electrostatic microarray structure (22a) ([0053],[0057] and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Himmelhaus with the teaching of Sterling, thereby providing a high efficient data transmission s in the display device. 

Regarding claims 3 and 14:

Himmelhause in view of Sterling discloses, wherein the protective film is apolyimide film (sterling [0050]).  

2.	Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelhaus (US Pub. No: 20020123155) in view of Sterling (US Pub. No: 20030164295) and further in view of Kozuma (US 20140285234 A1).

Regarding claims 2 and 13:
Note that Himmelhause in view of Sterling discloses electrostatic adsorption microarray structure however Himmelhause does not specifically disclose at least  a set of a latch circuit  and a capacitance circuit connected in series with the latch circuit, and the latch circuit is used to charge the capacitance circuit.  
Kozuma (US 20140285234 A1) discloses   a set of a latch circuit  ( D-FF) and a capacitance circuit (C1-C3) connected in series with the latch circuit, and the latch circuit is used to charge the capacitance circuit.  
([0054] FIG. 2A discloses where a D-flip-flop (D-FF) circuit (latch circuit) and in[0072]discloses  At Time T7, a signal of a low potential is supplied to the IN 112, so that the transistor 122 is turned off. Then, a signal of HVDD is supplied to the IN 111, so that the potential of the node 131 is raised to LVDD. At that time, the potential of the node 132 is raised through the capacitor C1, the potential of the node 133 is also raised through the capacitor C2, and the potential of the OUT 102 is further also raised through the capacitor C3. 
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Himmelhaus with the teaching of Sterling and Kuzoma, thereby providing an accurate data transmission s in the display device. 

3.	Claims 5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelhaus (US Pub. No: 20020123155) in view of Sterling (US Pub. No: 20030164295) and further in view of Kozuma (US 20140285234 A1) and Dunn US 20050242997 A1).

 Regarding claims 5 and 16
Hemmelhaus does not specifically discloses wherein a width of each line of the capacitance circuit is 10-1000 microns.  
However, this limitations are obvious in the system of Dunn (US 20050242997 A1) (see claim 6 in Dunn reference. The plurality of capacitors according to claim 1, wherein the first and second electrodes are each less than 70 microns thick. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Himmelhaus with the teaching of Sterling and Kuzoma and Dunn, thereby providing an efficient and reliable display circuitry  in the display device.

4.	Claims 4, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelhaus (US Pub. No: 20020123155) in view of Sterling (US Pub. No: 20030164295) and further in view of Moua (US 20160282977 A1 A1).

 Regarding claims 4 and 15:
Himmelhaus in view of sterling does not specifically disclose  wherein a thickness of the polyimide film is 10-1000 microns.  
However this limitations are obvious in the system of Moua (US 20160282977 A1 A1). See [0054].  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Himmelhaus with the teaching of Sterling and Moua, thereby providing a protective coating and can be further improved  the display quality.
5.	Claims 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelhaus (US Pub. No: 20020123155) in view of Sterling (US Pub. No: 20030164295) and further in view of   Seiko(US 20100229390 A1).

Regarding claims 6  and 17:
 Hemmelhaus does not specifically discloses wherein the protective film is selected from any one of alumina film layers, silicon nitride, hafnium oxide, quartz, and polytetrafluoroethylene.  
Seiko(US 20100229390 A1) discloses the protective film is selected from any one of alumina film layers, silicon nitride, hafnium oxide, quartz, and polytetrafluoroethylene (see [0072] ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Himmelhaus with the teaching of Sterling and Seiko, thereby providing an improved data transmission in the display device.


Allowable Subject Matter
6.	Claims 7-11 are allowed.
 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Reasons for allowance:
	Regarding claim 7 and 18:
 The closest art of record singly or in combination fails to teach or suggest the limitations “the first interface connects a first field-effect transistor, and the first field-effect transistor connects a second field-effect transistor and a third field-effect transistor respectively; the first field-effect transistor, the second field-effect transistor, and the third field-effect transistor connect the second end, the second interface connects a sixth field-effect transistor, and the sixth field-effect transistor connects a fifth field-effect transistor and a fourth field-effect transistor respectively; and a capacitance is connected between the third field-effect transistor and the fourth field- effect transistor, and the fourth field-effect transistor, the fifth field-effect transistor, and the sixth field-effect transistor connect the second end, wherein the first end connects a first switch and a fourth switch, and the second end connects a second switch and a third switch” with all other limitations as recited in claims 7 and 18. See Applicant’s disclosure Fig. 2 .  
 
 

 
Inquiry

7.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692